DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 8/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 14-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
Within claim 7, line 2: “tube” should be --tubes--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 10 recites the limitation "the second circumferential row of cells" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the body of each coupling tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore (US 2019/0183639 A1).
The applied reference has a common inventor/ assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a 
	With respect to claim 1:	
Moore discloses prosthetic heart valve (prosthetic heart valve 800), as can be seen in figs. 8A-8C, comprising:
a stent (valve portion 850/ stent 450), as can be seen in fig. 4A, having a collapsed condition, an expanded condition, and a plurality of cells (cells 454) arranged in circumferential rows (rows) (paragraphs [0059, 0079]), the stent (valve portion 850/ stent 450) having a longitudinal axis, an inflow end (at inflow end 810) and an outflow end (at outflow end 812) (paragraph [0079]);
a valve assembly (leaflets 862) disposed within the stent (valve portion 850/ stent 450) (paragraph [0080]);
a flange (flange portion 880/ flange 580) comprising a plurality of braided wires (braided wires 586) and having a flared portion (flared portion 584) (paragraphs [0068-0069]); and
a plurality of coupling tubes (connectors 890) coupling the flange (flange portion 880/ flange 580) to the stent (valve portion 850/ stent 450) so that the flared portion (flared portion 584) is adjacent the inflow end (at inflow end 810) of the stent (valve portion 850/ stent 450) (paragraphs [0069, 0080]), each of the coupling tubes (connectors 890) having a first end (crimp tube at first portion 892) receiving corresponding ones of the braided wires (braided wires 586) and a second end (half of second portion 894) coupled to a corresponding portion (the other half of second portion 894) of the stent (valve portion 850/ stent 450) (paragraph [0080]).

Wherein the portions of the stent (the other half of second portion 894) to which the coupling tubes (connectors 890) are coupled are positioned at substantially equal intervals about a circumference of the stent (valve portion 850/ stent 450), as can be seen in fig. 8B.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Perszyk (US 2018/0116798 A1).
The applied reference has a common inventor/ assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	With respect to claim 1:	
Perszyk discloses prosthetic heart valve (prosthetic heart valve 500), as can be seen in figs.5A-5D, comprising:
a stent (stent 550) having a collapsed condition (collapsed condition), an expanded condition (expanded condition), and a plurality of cells (diamond shaped cells) arranged in circumferential rows (2 rows are shown in fig. 5A), the stent (stent 550) having a longitudinal axis, an inflow end (inflow end) and an outflow end (outflow end) (paragraphs [0049, 0051, 0054]);

a flange (flange 580) comprising a plurality of braided wires (wires 586) and having a flared portion (flared portions 584) (paragraph [0051]); and
a plurality of coupling tubes (bands within which groups of wires 586 are crimped together and attached to struts 552 of the stent 550/ coupling tube) coupling the flange (flange 580) to the stent (stent 550) so that the flared portion (flared portion 584) is adjacent the inflow end of the stent (stent 550) (paragraph [0051]), each of the coupling tubes (bands within which groups of wires 586 are crimped together and attached to struts 552 of the stent 550/ coupling tuber) having a first end (one end of the bands within which groups of wires 586 are crimped together and attached to struts 552 of the stent 550/ one end of the coupling tube) receiving corresponding ones of the braided wires and a second end (the other end of the  bands within which groups of wires 586 are crimped together and attached to struts 552 of the stent 550/ the other end of the coupling tube) coupled to a corresponding portion of the stent (struts 552 of the stent 550) (paragraph [0051]).
With respect to claim 2: 
Wherein the portions of the stent (struts 552 of the stent 550) to which the coupling tubes (bands within which groups of wires 586 are crimped together and attached to struts 552 of the stent 550/ coupling tube) are coupled are positioned at substantially equal intervals about a circumference of the stent (stent 550), as can be seen in fig. 5A.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Board et al. (US 2017/0049564 A1).
	With respect to claim 1:	
Board et al. discloses prosthetic heart valve (prosthetic heart valve 200), as can be seen in fig. 3, comprising:

a valve assembly (valve assembly 260) disposed within the stent (stent 250) (paragraph [0036]);
a flange (frame 300) comprising a plurality of braided wires (braided wires 305) and having a flared portion (upper flange 320), as can be seen in figs. 5A-5D (paragraphs [0038, 0043, 0045]); and
a plurality of coupling tubes (first and second clamp or crimp tubes 335, 337) coupling (as the free ends of the wires 305 making up the frame 300 are held together at the ends of the stent 250 there must be a coupling connection therebetween to maintain the end structures of the frame 300  and the stent 250) the flange (frame 300) to the stent (stent 250) so that the flared portion (upper flange 320) is adjacent the inflow end (at inflow end 210) of the stent (stent 250) (paragraphs [0042-0043, 0045]), each of the coupling tubes (first and second clamp or crimp tubes 335, 337) having a first end receiving corresponding ones of the braided wires (wires 305)  and a second end coupled to (connecting and not separating from as the structures are delivered as a single unit) a corresponding portion of the stent (stent 250) (paragraph [0042, 0056]).
With respect to claim 2: 
Wherein the portions of the stent to which the coupling tubes (first and second clamp or crimp tubes 335, 337) are coupled are positioned at substantially equal intervals about a circumference of the stent (stent 250) (as can be seen in figs. 10A-11C, the first and second clamp or crimp tubes 335, 337 are on opposite sides of the stent 250).
Allowable Subject Matter
Claim(s) 3-9, 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/REBECCA S PRESTON/               Examiner, Art Unit 3774